 Case 2:19-cv-09628-MCS-AGR Document 105 Filed 06/14/21 Page 1 of 7 Page ID #:713




 1
     Eric Olson #37630
     Baker, Olson, LeCroy & Danielian
 2   100 W. Broadway #990
     Glendale, CA 91210
 3
     Tel: 818 502 5600
 4   Fax: 818 241 2653
     Email:      eoesq@boldlaw.com
 5

 6   ATTORNEYS FOR CHARLES L.
     LeCROY III as Successor Guardian ad Litem of M.S.
 7

 8

 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12   RELIASTAR LIFE INSURANCE                )   NO. 2.19-CV-09628-MCS-AGRx
                                             )
13
     COMPANY                                 )
                   Plaintiff,                    DECLARATION OF ERIC OLSON
                                             )
14   vs.                                     )   REGARDING ORDER TO SHOW
                                             )   CAUSE
15   M.S. a minor by and through her         )
     guardian CHARLES L. LeCROY III,         )
16                                           )   Due:       June 15, 2021
     VAHE SAROYAN, MIHRAN                    )   Time:
17   PAPAZIAN, DOES 1-10,                    )   Courtroom: 7C
                                             )
                     Defendants.             )               350 W. First St
18
                                             )               Los Angeles, CA
19                                           )   Hon. Mark C. Scarsi
                                             )
20

21

22
          ERIC OLSON states:
23
                1. I am a member of the firm of Baker, Olson, LeCroy & Danielian
24
                   and attorney for Charles L. LeCroy III as Guardian ad Litem for
25
                   M.S. All matters set forth herein are of my own first hand
26
                   knowledge unless otherwise stated and I am competent to testify
27
                   thereto. I make this declaration in response to the Order to Show
28
                   Cause dated May 28, 2021 (Dkt 103).



                  DECLARATION OF ERIC OLSON REGARDING ORDER TO SHOW CAUSE 1
 Case 2:19-cv-09628-MCS-AGR Document 105 Filed 06/14/21 Page 2 of 7 Page ID #:714




 1             2. I confess totally to having failed to make the filings referred to in
 2                the Order to Show Cause (Dkt 103). I WILL NOT LET THIS
 3                MISTAKE HAPPEN AGAIN. I offer the following information for
 4                the Court’s consideration.
 5                                      Efforts to Resolve Case
 6             3. We fell into the trap of having a mediation set for 5/18 21 (Dkt
 7                101)(which we hoped would resolve the whole issue with a
 8                significant saving for the minor M.S. and which eventually went
 9                approximately 12 hours) followed by a second mediation on
10                5/26/21 (Dkt 102)(which went approximately 4 hours.) The
11                parties have since met and conferred in person twice to discuss
12                the response to the OSC as well as the potential for settlement.
13                It appears unlikely that we will manage to settle by June 15 if at
14                all.
15                              Outline of the Case and Related Matters
16             4. This case is complicated enough, but it is only a part of the
17                complicated circumstances confronting the parties. Nelli
18                Gazaryan was the mother of M.S. (now 17 years old) and the wife
19                of Defendant Vahe Saroyan, although she and Vahe Saroyan
20                had a dissolution proceeding pending at the time of her death in
21                April, 2019. During her lifetime she had purchased in her own
22                name and paid for an insurance policy (which is the subject of
23                this litigation) and a condominium (which is the subject of a
24                proceeding in Los Angeles County Superior Court No.
25                19STPB07622 Estate of Nelli Ghazaryan Spousal Property
26                Petition.
27

28




                DECLARATION OF ERIC OLSON REGARDING ORDER TO SHOW CAUSE 2
 Case 2:19-cv-09628-MCS-AGR Document 105 Filed 06/14/21 Page 3 of 7 Page ID #:715




 1             5. This Court is holding $1,000,000 in proceeds of an insurance
 2                policy by Reliastar insuring the life of Nelli Ghazaryan as the
 3                result of an interpleader by Reliastar.
 4                   a. It is easiest to think of the policy proceeds as two halves of
 5                      $500,000 each. One half, everyone agrees, whether the
 6                      policy is perceived as separate or community property,
 7                      goes to M.S. Earlier this year I had broached to counsel
 8                      the possibility of a stipulation to release this half to M.S.;
 9                      this effort failed but with the imminence of Mediation or,
10                      failing that, trial, I took no further steps at that time. I now
11                      contemplate filing a motion to release those funds, a matter
12                      made more pressing by the need to pay her new counsel,
13                      Shepherd Kopp, in the criminal matter below.
14                   b. As to the second half, the dispute is as follows; originally
15                      the policy named Nelli Ghazaryan’s daughter, M.S. as the
16                      sole beneficiary. In April, 2019, shortly before she died,
17                      against a background of the pending dissolution
18                      proceeding and perceived threats by Vahe Saroyan to
19                      attempt to claim an interest in the policy, she submitted a
20                      change of beneficiary form naming as beneficiary M.S.
21                      55% and her friend Mihran (“Mike”) Papazian 45%. Mr.
22                      Papazian has on file in this case his statement of his intent
23                      to hold whatever he recovers for the benefit of M.S. (Dkt
24                      86-1). Vahe Saroyan contends that he is entitled to the
25                      entirety of this half as his community property interest.
26                      M.S. contends that she is entitled to all of this half, either
27                      through Mr. Papazian’s undertaking to hold his share for
28                      her benefit or, if, as Vahe Saroyan contends, the Change




                DECLARATION OF ERIC OLSON REGARDING ORDER TO SHOW CAUSE 3
 Case 2:19-cv-09628-MCS-AGR Document 105 Filed 06/14/21 Page 4 of 7 Page ID #:716




 1                      of Beneficiary is invalid, the beneficiary designation would
 2                      revert to her for 100% which she contends her mother was
 3                      legally entitled to provide for her support; she contends for
 4                      a variety of reasons that Vahe Saroyan has no community
 5                      property interest.
 6             6. In the State case, although the condominium was purchased by
 7                Nelli Ghazaryan in her own name and paid for by her, Vahe
 8                Ghazaryan filed the State case, claiming that the condominium
 9                was a community property asset and he was entitled to it in full.
10                M.S. has appeared therein through her counsel, Arbella Azizian
11                and Guardian ad Litem, now Adam Streltzer, contending that she
12                is entitled to the condominium in its entirety or, if it was
13                determined to be community property, she is entitled to half. The
14                situation is complicated because of a second trust deed on the
15                condominium. Nelli Ghazaryan was, during her lifetime, a bail
16                bond agent. Under the terms of her agency, she was authorized
17                to write bail bonds on behalf of Lexington National Insurance
18                Corporation but to secure contingent liabilities if a bonded person
19                failed to appear, the bonding company holds the second deed of
20                trust securing her Bail Bond Underwriting Agreement. It is hoped
21                that in due course all of the bonds will be exonerated, but in the
22                meantime, if the condominium were to be sold, all the equity
23                would be paid to the bonding company to hold as security.
24                       Late Entry of Charles L. LeCroy III as GAL into Case
25             7. Originally the Guardian ad Litem for M.S. was Vahe Saroyan’s
26                father (M.S.’s grandfather). He was appointed without her
27                knowledge and for a number of reasons was deemed unsuitable
28                not only by M.S. (see e.g. Dkt 51, 66, 67, 74, 82) but by his




                DECLARATION OF ERIC OLSON REGARDING ORDER TO SHOW CAUSE 4
 Case 2:19-cv-09628-MCS-AGR Document 105 Filed 06/14/21 Page 5 of 7 Page ID #:717




 1                former attorney (See e.g. Dkt 58, 84). Among the complaints of
 2                M.S. was that her grandfather had filed an Answer conceding to
 3                Vahe Saroyan the entirety of the second half of the proceeds
 4                rather than assert her claims to that half. Vahe Saroyan also
 5                joined in contending that if his father were removed, he should be
 6                replaced not with M.S.s chosen representative, but by someone
 7                else (See e.g. Dkt 57, 68, 73, 83). The matter was finally
 8                resolved by Magistrate Judge Rosenberg in her ruling November
 9                25, 2020 (Dkt 89). Related proceedings occurred through
10                December 14, 2020 (Dkt 91). On December 28, 2020 the parties
11                stipulated that Charles L. LeCroy III as GAL could file his
12                amended answer (Dkt 93) which the Court approved January 5,
13                2021 (Dkt 95) and the Amended Answer was filed January 6,
14                2021 (Dkt 96).
15                   Motion to Stay Pending Resolution of Criminal Proceeding
16             8. On June 6, 2021, I filed a motion to stay proceedings pending the
17                resolution of criminal proceedings (Dkt 104) to be heard July 12,
18                2021. The background of that matter is, as outlined in my
19                declaration in support thereof,
20                5. On May 27, 2021 at 9:54, I received an email from Natalie
21                Rodriguez, a long time friend of Nelli Gazaryan and M.S. stating,
22                “[M.S.] just called me right now. Her father was standing over her
23                head waking her up and forcing her to come downstairs to talk to
24                detectives!!” The memorandum of Charles L. LeCroy of the
25                events that morning states “She [M.S.] called me, then Natalie on
26                a 3 way call…[S]he went down with the two of us on a
27                speakerphone. I identified myself and the officer wrote down all
28                my info. He said he was there as a result of the report filed about




                DECLARATION OF ERIC OLSON REGARDING ORDER TO SHOW CAUSE 5
 Case 2:19-cv-09628-MCS-AGR Document 105 Filed 06/14/21 Page 6 of 7 Page ID #:718




 1               the 3/29 incident, when she had reportedly thrown a Fabreeze
 2               bottle and a pill bottle and hit [Defendant herein Vahe Saroyan,
 3               her father] in the head.” “The officer said that he was not there to
 4               question her about that, but to offer the opportunity to enroll in a
 5               diversion program. If she did not choose the program ‘according
 6               to the LAPD policy and procedures’ he would arrest her, book her
 7               at Van Nuys, and then transport her to the juvenile facility at
 8               Sylmar, where they would decide next steps for her.” “With
 9               diversion, the charges would essentially be dropped. I clarified
10               that she did not have to choose on the spot and he gave her until
11               Wednesday to decide” (I have personally heard a recording of the
12               material quoted by Mr. LeCroy above). By the end of that day we
13               learned that attorney Shepherd Kopp had been engaged to
14               represent her in the criminal proceedings and had gone to the
15               Police Station.
16               6. The attorney for Vahe Saroyan has represented to me on
17               multiple occasions that Vahe Saroyan has told the Los Angeles
18               Police Department that he does not wish to pursue the matter.
19               7. In response to my requests for information on the status of the
20               case as of June 9, 2021, Mr. Kopp wrote me ““I sent an email to
21               Det. Garcia yesterday detailing much but not all of the
22               exculpatory information that I know about. I told him I would get
23               him the rest of it next week, including citations to specific case
24               numbers…Even after I provide the additional information to him, I
25               expect it will take weeks if not months before we know if formal
26               criminal charges will be brought against [M.S.]” ***”All I have right
27               now is the detective’s assurance that he will ask his supervisor if
28




                DECLARATION OF ERIC OLSON REGARDING ORDER TO SHOW CAUSE 6
 Case 2:19-cv-09628-MCS-AGR Document 105 Filed 06/14/21 Page 7 of 7 Page ID #:719




 1                    they can make an exception to their policy and request a non-
 2                    detained petition from the DA”
 3                 9. I have received a copy of the GAL Report Number 2021-1 of
 4                 Adam Streltzer to the State Court recommending, in light of my
 5                 motion, that that matter be continued for 90 days.
 6                                                Conclusion
 7                 10 For reasons stated, I request that the Court show mercy in the
 8                 amount of sanctions, and give me the opportunity to resolve this
 9                 matter to maximize recovery and minimize delay on behalf of M.S.
10                 the minor, who will be a senior in High School this coming semester
11                 so that she may enjoy financial independence as contemplated by
12                 her mother and peace in her family.
13

14   I declare under penalty of perjury under the laws of the United States that the
15   foregoing is true and correct. Executed June 14, 2021 at Sierra Madre,
16   California.
17

18                                                 _s/Eric Olson__________________
19                                                 Eric Olson
20

21

22

23

24

25

26

27

28




                    DECLARATION OF ERIC OLSON REGARDING ORDER TO SHOW CAUSE 7
